John Williams, having been returned a member from the town of Deerfield, at the May session, a committee was appointed to inquire into his political character and conduct, and to consider the propriety of his holding a seat.1
By the report of the committee2 and certain papers laid before the house at their request,3 by the secretary, it appeared that Mr. Williams had been arrested and put under bond, by the governor and council, (in pursuance of a resolve of the general court, passed March 10, 1781,'4) to appear at the superior court of judicature, held at Springfield, in September, 1781, to answer to such matters, as might then and there be objected against him, touching his conduct, in the war with Great Britain.5
The attorney general, being called upon for the purpose, appeared and stated, that he had not received any papers or evidence, to enable him to take measures for prosecuting Mr. Williams,6 and consequently that no prosecution had been instituted against him. He was thereupon directed to inspect the papers on file in the secretary’s office, relative to Williams *11and others, and to commence a prosecution against the persons mentioned therein, if there should appear foundation for a criminal proceeding against them.
A motion was then made and seconded, that Mr. Williams should be excluded from, his seat, and after debate, the question was put and passed in the affirmative, 60 members out of 103 voting in favor of the motion.
A precept was issued to the town of Deerfield for a new election,1 and, at the next session, Mr. Williams was again returned a member.2 When he appeared to take his seat,3 the house proceeded to consider the propriety of his being qualified, and it was made a question, whether the record of the vote, excluding him from his seat at the last session, without assigning any reason therefor, rendered him ineligible as a representative, in the present general court? which, being put, passed unanimously in the negative. It was then moved, that a committee be appointed, to inquire whether any prosecution has been commenced against Mr. Williams, or whether he is chargeable with any crimes or misdemeanors, which exclude him from a seat. The question on this motion was postponed to the afternoon, and in the meantime the treasurer was ordered to lay the bond abovementioned before the house.
In the afternoon, the treasurer appeared and produced the bond alluded to, which having been read, it was made a question, whether the house will go into the consideration of the disqualifications of Mr. Williams as a representative ? which was determined in the negative. It was then voted, “that John Williams, returned as a representative from the town of Deerfield, at this sitting of the house, having been excluded this house in their last sitting, as a person incapable of being a representative for said town, in this general court, be excluded a seat, he, by the said former exclusion, being incapable of holding a seat in this house for this general court:” number of members present 114, yeas 78.4

 4 J. H. 149.


 Same, 160.


 Same.


 The following is a copy of this resolve.
Resolve requesting the governor, with advice of council, to restrict John Williams, Seth Catlin, and Jonathan Ashley, in such a manner as the commonwealth may receive no injury.
Whereas it appears to this court, from the examination of John Williams, Seth. Catlin, and Jonathan Ashley, touching the instructions given the representatives of the town of Deerfield, and from the particular time at which these instructions were given, that there are just grounds of suspicion, that the said John Williams, Seth Catlin, and Jonathan Ashley, are unfriendly to the independence of the United States.
Therefore, Resolved, That the governor, with advice of council, he, and he hereby is, requested to lay the said John Williams, Seth Catlin, and Jonathan Ashley, under such restrictions, as that the commonwealth receive no injury from them or either of them.


 See the “ Case of John Williams,” 1785—1786.


 4 J. H. 164, 168.


 4 J. H. 174.


 Same, 177.


 Same, 242,


 Same, 243.